UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6208


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRAVIS LINDSEY MEHAFFEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:17-cr-00012-MR-DLH-1; 1:18-cv-
00311-MR)


Submitted: June 21, 2019                                          Decided: July 3, 2019


Before DIAZ and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Travis Lindsey Mehaffey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis Lindsey Mehaffey seeks to appeal the district court’s order dismissing

without prejudice his 28 U.S.C. § 2255 (2012) motion. * The order is not appealable

unless a circuit justice or judge issues a certificate of appealability.        28 U.S.C.

§ 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Mehaffey has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.     We dispense with oral argument because the facts and legal




       *
         We conclude that the district court’s order is final and appealable. An order
dismissing a complaint without prejudice is final and appealable if the defect cannot be
cured by amendment. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623–
24 (4th Cir. 2015). Mehaffey cannot cure the defect identified by the district court by
amending the allegations in the § 2255 motion because the statute of limitations for
amendment has expired, 18 U.S.C. § 2255(f), and his complaint fails to state a sufficient
factual basis to permit relation back. See Mayle v. Felix, 545 U.S. 644, 657 (2005).


                                             2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        DISMISSED




                                         3